DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the pending application.

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 07/14/21, with respect to the 35 USC 101 rejection of claims 15-17 and 20-22 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, the Examiner finds the recited claims as now eligible under 35 USC 101, as they at least recite additional elements that integrate the judicial exception into a practical application. That is they recite elements within the body of the claim which require at least the usage of a device/hardware/physical computing unit that therefore negates any potential interpretation that the claim’s “process” is performed solely in one’s mind or via mental processes.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In reference to claims 1, 15, 18, 20 and 23, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of measuring color values of natural teeth, classifying the color values in several categories within a color space, the categories forming a three-dimensional color cloud within the color space and using the colors in a tooth coloring operation for choosing tooth coloring materials.
	In reference to claims 2-14, 16-17, 19 and 21-22, these claims depend upon allowable claims 1, 15, 18 and 20 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/2/21